Chief Justice MULLARKEY,
dissenting.
I respectfully dissent from the majority’s opinion holding that Donald Keller, the owner of Continental Cleaners, owed no duty of care to Tugba Koca when she was sexually assaulted on the premises by Keller’s employee, Firat Uzan, who managed the store. I would affirm the decision of the court of appeals in Koca v. Keller, 97 P.3d 346 (Colo.App.2004).
The majority takes an. unreasonably narrow view of Keller’s duty of care that is contrary to the law and to the facts. The trial court found that “Keller had notice of Uzan’s propensity for illegal behavior related to minors as well as a propensity for sexual harassment and assault on young women.” In making this finding, the court relied on what it described as the “consistent and credible” testimony of three young women that they had been sexually harassed and sexually assaulted by Uzan when they were employed at the cleaners, and by a complaint from a female customer. All three former employees, as well as the mother of one of them, complained directly to Keller. The three also reported Uzan’s actions to the police.
The trial court found that “Mr. Uzan’s assault of Ms. Koca was remarkably similar to the assaults reported by” the three former employees. According to the trial court, the most serious allegations by the employees concerned conduct by Uzan that occurred “in the back room of the Cleaners with the door closed.” As the majority notes, Uzan assaulted Koca in the back room with the door locked. Maj. Op. at 447.
The majority states only that “there was substantial evidence that Keller knew of Uzan’s proclivity to engage in lewd and sexual behavior with female employees on the premises during business hours.” Maj. Op. at 450. In my view, the majority misrepresents the evidence, especially the severity of the attacks on the three employees. The evidence, as found by the trial court, is that Keller knew or should have known that Uzan sexually harassed and sexually assaulted young female employees in the same manner and in the same place where he subsequently sexually harassed and sexually assaulted Koca.
The majority, however, concludes that “[tjhere is no evidence that Keller knew or should have known that Uzan’s proclivities created a risk of harm to a twelve year-old girl, with no connection to the business, who was then brought to the employer’s place of business, in violation of the employer’s rules, while the business was closed to the public, to sexually assault her.” Maj. Op. at 450. I question the majority’s reliance on work rules because the trial court did not make any findings that Keller had work rules or that Uzan violated them. More importantly, the law imposes liability on Keller because Koca was attacked on the business premises by Keller’s manager Uzan. No additional business connection is required. The Restatement Second of Agency § 213 (1958), provides that liability for negligent supervision is appropriate if an employer is negligent either in employing improper persons in work involving risk to others or in failing to prevent tortious conduct from occurring on the work premises. The standard is written in the disjunctive and when, as here, the tort occurs on the premises, the victim need not have any additional connection to the business.1 See Koca v. Keller, 97 P.3d at 352.
*452The majority states as fact that “Uzan was not authorized to bring third parties to the business during non-working hours.” Maj. op. at 447. However, there is no factual finding to that effect. Not only is the majority’s reference to work rules unsupported by trial court findings but it also conflicts with the trial court’s description of work place practices at Keller’s business.
This was a small, poorly-run “mom and pop” business, not a large corporation with personnel policies that were enforced by management. With Uzan as manager, inappropriate as well as illegal conduct was tolerated and facilitated. Whatever rules Keller may have had, they were not enforced.
The fact that the assault did not occur during working hours is irrelevant in this case because Keller allowed Uzan to be on the premises, without supervision, whenever he wished. There is no dispute that the assault on Koca occurred on a Sunday morning in the back room of the cleaners. Uzan’s ostensible reason for being at the store was to admit a worker to clean the store’s carpets. Surely, the majority would not contend that because the cleaners was not open for business, Keller would have had no liability if Uzan had attacked the carpet cleaner as he attacked Koca.
In my opinion, Keller owed a duty of care to Koca. Keller’s duty was not limited to business hours or to those who were customers or employees because he gave Uzan unrestricted access to the premises and he knew that Uzan repeatedly sexually assaulted young women on the premises.
For these reasons, I respectfully dissent.

. If, however, the majority believes that Koca cannot recover unless she had an additional connection with the business such as being an employee or customer, the case should be remanded for fact finding on the business connection issue. Koca claimed that Uzan lured her to the store by asking her parents to allow her to help him clean while the carpets were being cleaned. Working for the manager of the cleaners should be suffi-*452dent to satisfy any requirement that Koca have a connection to the business.